Case 1:19-cv-02337-AJN-SN Document 94 Filed 06/15/21 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York

____ Teddy Volkswagen of the Bronx LLC )
Plaintiff )
Vv. } Case No. 19-cv-2337
_ Phillip Demersky _ =a. |
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

AA —_

Michael J.Mauro,Esgq.
Printed name and bar number
Milman Labuda Law Group PLLC
3000 Marcus Ave. Suite 3W8

Lake Success, NY 11042

Plaintiff

Date: 06/15/2021 __ _ Ly

   

 

Address

_michael@millaborlaw.com

E-mail address

(516) 328-8899

Telephone number

(516) 328-0082
FAX number
